Exhibit 10(n)

CHURCH & DWIGHT CO., INC.

EXECUTIVE DEFERRED COMPENSATION PLAN II

(As amended and restated effective as of January 1, 2009)

ARTICLE 1

PURPOSE

The purpose of the Church & Dwight Co., Inc. Executive Deferred Compensation
Plan II (the “Plan”) is to provide a means whereby Church & Dwight Co., Inc.
(the “Company”) may afford increased financial security, on a tax-favored basis,
to a select group of management or highly compensated employees of the Company
or its Affiliates who have rendered and continue to render valuable services to
the Company or its Affiliates which constitute an important contribution towards
the Company’s continued growth and success.

ARTICLE 2

DEFINITIONS

2.1 “Account” or “Accounts” mean the devices used by the Company to measure and
determine the amounts to be paid to a Participant under the Plan. Separate
Accounts will be established for each Participant and as may otherwise be
required to implement the Plan.

2.2 “Affiliate” means any firm, partnership or corporation that (i) directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with the Company or (ii) is otherwise authorized by the
Board to be considered an Employer for purposes of this Plan.

2.3 “Applicable Section 401(a)(17) Limit” means, with respect to a Plan Year,
the applicable dollar limitation for such Plan Year in effect under
Section 401(a)(17) of the Code.

2.4 “Base Salary” means, with respect to a Participant for any Plan Year, such
Participant’s annual base salary before reduction pursuant to this Plan or any
plan or agreement of the Employer whereby compensation is deferred, including,
without limitation, a plan



--------------------------------------------------------------------------------

whereby compensation is deferred in accordance with Code Section 401(k) or
reduced in accordance with Code Section 125.

2.5 “Beneficiary” means the person or persons designated as such in accordance
with Section 12.2.

2.6 “Board” means the Board of Directors of the Company.

2.7 “Bonus” means annual incentive compensation payments made from the Church &
Dwight Co., Inc. Annual Incentive Plan.

2.8 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.9 “Committee” means the committee designated by the Board of Directors of the
Company to administer the Plan.

2.10 “Company” means Church & Dwight Co., Inc.

2.11 “Declared Rate” means for any plan year the rate equal to the 120-month
average of the 10-Year Treasury Note rate as of September 30 of the prior Plan
Year.

2.12 “Deferral Commitment” means a deferral commitment made by a Participant to
defer Base Salary and/or Bonus pursuant to Article 5 for which an Enrollment
Agreement has been submitted by an Eligible Employee to the Company.

2.13 “Earnings Crediting Options” mean the options which may be elected by a
Participant from time to time pursuant to which earnings are credited to the
Participant’s Account(s).

2.14 “Effective Date” means the effective date of the Plan, which is January 1,
2005.

2.15 “Eligible Employee” means an Employee who is eligible to make a Deferral
Commitment for a Plan Year and/or to receive a credit to his or her 401(k)
Restoration Account or Profit Sharing Restoration Account for a Plan Year,
pursuant to Sections 5.2 or 5.3, respectively.

2.16 “Employee” means any person employed by the Company or an Affiliate on a
regular full-time salaried basis.

2.17 “Employer” means the Company and any of its Affiliates.

 

-2-



--------------------------------------------------------------------------------

2.18 “Enrollment Agreement” means the authorization form which an eligible
individual files with the Company to participate in the Plan.

2.19 “401(k) Restoration Account” means an Account into which a credit is made
by the Company for a pay period in accordance with Section 5.2. Notwithstanding
anything contained herein to the contrary, a Participant’s 401(k) Restoration
Account shall also be comprised of any amounts credited to such Participant’s
401(k) Restoration Account under the Prior Plan that were not vested as of
December 31, 2004. Such amounts from the Prior Plan shall be fully vested.

2.20 “In-Service Distribution” means a distribution prior to termination of
Service pursuant to Section 7.3.

2.21 “In-Service Distribution Account” means an Account established pursuant to
Section 7.3.

2.22 “Investment Election Form” means the election form on which a Participant
designates one or more Earnings Crediting Options into which a Participant’s
Accounts will be deemed invested and the percentages of such Accounts to be
allocated to such Earnings Crediting Options.

2.23 “Normal Distribution Account” means an Account established at the time a
Participant establishes a Deferral Commitment which provides for the
distribution of a benefit following a Participant’s termination of Service.

2.24 “Participant” means an Eligible Employee who has one or more Accounts under
the Plan.

2.25 “Plan” means the Church & Dwight Co., Inc. Executive Deferred Compensation
Plan II, as amended from time to time.

2.26 “Plan Year” means the calendar year beginning on January 1 and ending
December 31.

2.27 “Pre-Tax Contributions” means “Pre-Tax Contributions” as defined under the
Tax-Qualified Plan.

 

-3-



--------------------------------------------------------------------------------

2.28 “Prior Plan” means the Church & Dwight Co., Inc. Executive Deferred
Compensation Plan, effective as of June 1, 1997.

2.29 “Profit Sharing Contributions” means “Profit Sharing Contributions” as
defined under the Tax-Qualified Plan.

2.30 “Profit Sharing Restoration Account” means an Account into which a credit
is made by the Company for a Plan Year in accordance with Section 5.3.
Notwithstanding anything contained herein to the contrary, a Participant’s
Profit Sharing Restoration Account shall also be comprised of any amounts
credited to such Participant’s Profit Sharing Restoration Account under the
Prior Plan that were not vested as of December 31, 2004. Such amounts from the
Prior Plan shall be fully vested.

2.31 “Retirement” means, with respect to a Participant, the termination of the
Participant’s Service with all Employers for reasons other than death at any
time on or after the date on which the Participant attains age 55 with five
(5) years of Service or age 65 with one (1) year of Service.

2.32 “Service” means the period of time during which a full-time employment
relationship exists between an Employee and the Employer, including any period
during which the Employee is on an approved leave of absence, whether paid or
unpaid; provided, however, that an individual shall not be considered to have
incurred a termination of Service for purposes of the Plan unless the individual
has incurred a “separation from service” under Section 409A of the Code and
guidance issued thereunder by the Internal Revenue Service.

2.33 “Tax-Qualified Plan” means the Church & Dwight Co., Inc. Savings and Profit
Sharing Plan for Salaried Employees.

2.34 “Termination Date” means the final date of termination of a Participant’s
Service with the Employer.

2.35 “Year” means a period of twelve consecutive calendar months.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 3

ADMINISTRATION OF THE PLAN

The Committee is hereby authorized to administer the Plan and establish, adopt,
or revise such rules and regulations as it may deem necessary or advisable for
the administration of the Plan. The Committee shall have discretionary authority
to construe and interpret the Plan and to determine the rights, if any, of
Employees, Participants, Beneficiaries and other persons under the Plan. The
Committee’s resolution of any matter concerning the Plan shall be final and
binding upon any Participant and Beneficiary affected thereby. Members of the
Committee shall be eligible to participate in the Plan while serving as members
of the Committee, but a member of the Committee shall not vote or act upon any
matter which relates solely to such member’s interest in the Plan as a
Participant.

ARTICLE 4

ELIGIBILITY

4.1 Eligibility. An Employee shall be eligible to make a Deferral Commitment for
a Plan Year, and/or to receive a credit to his or her 401(k) Restoration Account
or Profit Sharing Restoration Account for a Plan Year, as follows:

4.2 Deferral Commitments and 401(k) Restoration Credits. An Employee who is
employed at the level of Director or above shall be eligible for a Plan Year to
make a Deferral Commitment pursuant to Section 5.1 and/or receive a credit to
his or her 401(k) Restoration Account under Section 5.2; provided, however,
that, subject to Section 4.1(c), an Employee who has had a Deferral Commitment
in effect for a prior Plan Year shall continue to be eligible to make a Deferral
Commitment, and receive a credit to his or her 401(k) Restoration Account, for a
Plan Year even if he or she is employed at a position below the level of a
Director.

4.3 Profit Sharing Restoration Credits. An Employee shall be eligible to receive
a credit of an amount to his or her Profit Sharing Restoration Account for a
Plan Year pursuant to Section 5.3 if he or she is employed by the Company or an
Affiliate on the last day of such Plan

 

-5-



--------------------------------------------------------------------------------

Year at the level of Director or above or if he or she terminates employment
during such Plan Year due to death or Retirement; provided, however, that,
subject to Section 4.1(c), an Employee who was a Participant of the Plan for any
prior Plan Year shall continue to be eligible to have an amount credited to his
or her Profit Sharing Restoration Account for a Plan Year even if he or she is
employed at a position below the level of a Director.

4.4 Eligibility Limited to Management or Highly Compensated Employees.
Notwithstanding anything contained herein to the contrary, the Committee may
refuse acceptance of an Employee’s Deferral Commitment for a Plan Year (before
such Deferral Commitment becomes effective for such Plan Year), and may prohibit
amounts from being credited to an Employee’s 401(k) Restoration Account and
Profit Sharing Restoration Account for a Plan Year, if the Committee, in its
sole discretion, determines that such Employee is not among a select group of
management or highly compensated employees of the Company or its Affiliates,
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).

ARTICLE 5

CREDITS

5.1 Deferral Commitment Credits.

(a) An Eligible Employee under Section 4.1(a) may elect to make a Deferral
Commitment for a Plan Year by submitting an Enrollment Agreement to the Company
during a period of time designated by the Committee that ends no later than the
beginning of such Plan Year; provided, however, that with respect to any
“performance-based compensation” (within the meaning of Section 409A(a)(4) of
the Code) based on services performed over a period of at least 12 months, an
Eligible Employee may make a Deferral Commitment by submitting an Enrollment
Agreement to the Company with respect to such compensation no later than six
(6) months before the end of such period. Notwithstanding the foregoing, an
Employee who is an Eligible Employee upon his or her commencement of employment
with the Company or an

 

-6-



--------------------------------------------------------------------------------

Affiliate may commence participation by submitting an Enrollment Agreement to
the Company within thirty (30) days after the date of such commencement of
employment. An Employee who becomes an Eligible Employee after his or her
commencement of employment with the Company or an Affiliate (e.g., due to a
promotion) may commence participation effective the beginning of the next Plan
Year. An Enrollment Agreement shall specify the percentages of Base Salary
and/or Bonus that an Eligible Employee elects to have reduced, and shall provide
such other information as the Committee shall require. An Eligible Employee may
elect in an Enrollment Agreement to establish a Deferral Commitment for a Plan
Year to defer Base Salary or Bonus, as follows:

(i) An Eligible Employee may elect to defer a portion of his or her Base Salary
for the Plan Year. The amount to be deferred shall be stated as a whole number
percentage of Base Salary that is neither less than ten percent (10%) nor more
than eighty-five percent (85%) of Base Salary.

(ii) An Eligible Employee may elect to defer a portion of any Bonus amounts to
be paid to such Eligible Employee by the Company or an Affiliate for Services
during the Plan Year. The amount to be deferred shall be stated as either (i) a
whole number percentage of such bonus or (ii) a whole number percentage of such
Bonus above a specified dollar amount; provided that the percentage is not less
than ten percent (10%) nor more than eighty-five percent (85%). Except as
provided above, bonus deferrals will begin with Bonuses earned for Services
performed during the Plan Year following submission of an Enrollment Agreement
to the Company, unless otherwise permitted by the Committee.

(iii) An Eligible Employee may designate a separate Deferral Commitment
percentage for a Plan Year to be applied solely to his or her “Net Compensation”
to the extent such Net Compensation exceeds the Applicable Section 401(a)(17)
Limit for such Plan Year (such election to be referred to as an “Excess
Section 401(a)(17) Limit Deferral Election”). An Eligible Employee’s “Net
Compensation” for a

 

-7-



--------------------------------------------------------------------------------

Plan Year shall mean his or her compensation for the Plan Year that is taken
into account under the Tax-Qualified Plan for purposes of determining Pre-Tax
Contributions, reduced by the amount of his her deferrals for the Plan Year made
pursuant to Section 5.1(a)(i) or (ii) above. The amount to be deferred pursuant
to an Excess Section 401(a)(17) Limit Deferral Election shall be stated as a
whole number percentage of no more than six percent (6%).

(b) The amount by which Base Salary and/or Bonus is reduced pursuant to this
Section 5.1 for a Plan Year shall be credited by the Company to a Participant’s
Deferral Commitment Account on the dates that such Base Salary and/or Bonus
would otherwise have been paid.

(c) Subject to Section 4.1, elected amounts of Base Salary and/or Bonus shall
continue to be deferred year after year under a Deferral Commitment until the
Participant files a subsequent Enrollment Agreement changing the percentage of,
or stopping, such Deferral Commitment or the Deferral Commitment terminates
under Section 5.1(d).

(d) Except as provided in Article 9, changes made by a subsequent Enrollment
Agreement shall become effective beginning with the next Plan Year following the
date such Enrollment Agreement is submitted to the Company. A subsequent
Enrollment Agreement shall not apply to any deferrals which represent payments
for Services performed prior to the beginning of the first Plan Year to which
such Enrollment Agreement applies, but otherwise shall apply to all future
deferrals covered by the Deferral Commitment.

(e) A Participant’s deferrals of Base Salary and/or Bonus pursuant to a Deferral
Commitment shall terminate upon the Participant’s termination of Service;
provided, however, that such Deferral Commitment shall remain effective with
respect to any Base Salary and/or Bonus amounts earned through the date of his
or her termination of Service.

(f) The Committee may further limit any minimum or maximum amount deferred by
any Eligible Employee or group of an Eligible Employees, or waive any minimum
and maximum limits for any an Eligible Employee or group of an Eligible
Employees, for any reason.

 

-8-



--------------------------------------------------------------------------------

(g) Except as provided above and this Section 5.1(g), Deferral Commitments shall
be irrevocable. The Committee may permit a Participant to cancel a Deferral
Commitment for the remainder of the Deferral Commitment, upon a finding that the
Participant has suffered an unforeseeable financial emergency as provided for in
Article 9.

5.2 401(k) Restoration Amounts. For each Plan Year, the Company shall make
credits to the 401(k) Restoration Account of each Eligible Employee under
Section 4.1(a) in an amount equal to the sum of (i) three percent (3%) of the
deferrals for such Plan Year made by such Eligible Employee pursuant to
Section 5.1(a)(i) and (ii) of the Plan, plus (ii) if the Eligible Employee makes
an Excess Section 401(a)(17) Limit Deferral Election for the Plan Year pursuant
to Section 5.1(a)(iii), an amount equal to fifty percent (50%) of the amounts
deferred pursuant to such Excess Section 401(a)(17) Limit Deferral Election.
Amounts to be credited to an Eligible Employee’s 401(k) Restoration Account
pursuant to this Section 5.2 shall be credited on or about the time that the
Company’s matching contributions would have been credited under the
Tax-Qualified Plan had his or her deferrals under this Plan been eligible for
matching contributions under the Tax-Qualified Plan and/or if the Tax-Qualified
Plan had not been subject to the Applicable Section 401(a)(17) Limit.

A Participant’s interest in any amount credited to his or her 401(k) Restoration
Account under this Section 5.2 and earnings thereon shall be vested as provided
in Section 6.10. Earnings will be credited on the amount credited to a
Participant’s 401(k) Restoration Account in accordance with the provisions of
Sections 6.2, 6.4 and 6.5 at such times and in such manner as the Committee may
determine.

5.3 Profit Sharing Restoration Amounts. For each Plan Year, the Company shall
credit amounts in accordance with the formula below to the Profit Sharing
Restoration Account of each Employee who is an Eligible Employee for such Plan
Year under Section 4.1(b). The amount credited to any such Eligible Employee’s
Profit Sharing Restoration Account for each Plan Year shall be equal to the
excess of (i) the amount that would have been contributed under the
Tax-Qualified Plan for the Plan Year had no limitations imposed by the Code been
applicable

 

-9-



--------------------------------------------------------------------------------

(including the Applicable Section 401(a)(17) Limit) and had the Eligible
Employee’s covered “Compensation” (as defined by the Tax-Qualified Plan for
purposes of determining allocations of Profit Sharing Contributions) included
any deferrals made under Section 5.1 of this Plan by the Eligible Employee for
such Plan Year, over (ii) the amount actually contributed by the Company under
the Tax-Qualified Plan as the Company’s Profit Sharing Contribution for the Plan
Year. Such amounts shall be credited to a Participant’s Profit Sharing
Restoration Account no later than the end of the quarter following the time the
Company’s Profit Sharing Contributions are credited under the Tax-Qualified
Plan.

A Participant’s interest in any amount credited to his or her Profit Sharing
Restoration Account under this Section 5.3 and earnings thereon shall be vested
as provided in Section 6.9. Earnings will be credited on the amount credited to
a Participant’s Profit Sharing Restoration Account in accordance with the
provisions of Sections 6.2, 6.4 and 6.5 at such times and in such manner as the
Committee may determine.

ARTICLE 6

ACCOUNTS

6.1 Accounts. For record-keeping purposes, each Participant shall have one or
more of the following Accounts under the Plan, as applicable:

 

  (a) a Deferral Commitment Account;

 

  (b) a 401(k) Restoration Account; and

 

  (c) a Profit Sharing Restoration Account.

6.2 Earnings on Accounts. Except as provided in Section 6.5, a Participant’s
Accounts shall be credited with earnings in accordance with the Earnings
Crediting Options elected by the Participant from time to time on an Investment
Election Form. Participants may allocate their Accounts among the Earnings
Crediting Options available under the Plan only in whole percentages for any
Earnings Crediting Option. The gross rate of return, positive or negative,
credited under each Earnings Crediting Option is based upon the actual
performance of

 

-10-



--------------------------------------------------------------------------------

the corresponding investment fund or shares of stock which the Company may
designate from time to time, and shall equal the total return of such investment
fund or shares of stock net of asset based charges, including, without
limitation, money management fees and fund expenses. Notwithstanding anything
contained herein to the contrary, a Participant may not allocate more than fifty
percent (50%) of any deferrals to an investment in Company common stock. If a
Participant does not designate an Earnings Crediting Option for an Account, the
Account shall be credited with interest or earnings in accordance with
Section 6.5.

The Company by action of the Committee reserves the right, on a prospective
basis, to add or delete Earnings Crediting Options, or to disregard a
Participant’s investment allocations and credit the Participant’s Account with a
fixed rate of interest determined in the Committee’s sole discretion; provided,
however, that any such change in the Earnings Crediting Options available under
the Plan, including the crediting by the Company of a fixed rate of interest in
place of a Participant’s investment allocations, shall only affect the rate at
which earnings will be credited to a Participant’s Account in the future, and
will not affect the existing value of a Participant’s Account, including any
earnings credited under the Plan up to the date of such change.

6.3 Earnings Crediting Options. Except as otherwise provided pursuant to
Section 6.2, the Earning Crediting Options available under the Plan shall
consist of the options selected by the Committee, in its sole discretion.
Notwithstanding that the gross rates of return credited to Participants’
Accounts under the Earnings Crediting Options are based upon the actual
performance of the investment funds as the Committee may designate, the Company
shall not be obligated to invest any Base Salary and/or Bonus deferred by
Participants under this Plan, or any other amounts, in such investment funds.

6.4 Changes in Earnings Crediting Options. Subject to such administrative
procedures as the Committee shall prescribe, a Participant may change the
Earnings Crediting Options for his or her Accounts as frequently as the
Committee may permit by filing a new Investment Election Form with the Committee
or its designated representatives. Any such

 

-11-



--------------------------------------------------------------------------------

changes made by a Participant will apply to the allocation of the Participant’s
existing Account balances and/or to new deferrals under the Plan, as elected by
the Participant. Subject to such administrative procedures as the Committee
shall prescribe, any changes set forth in a new Investment Election Form that is
filed with the Committee or its designated representatives shall be effective in
accordance with administrative practices established or approved by the
Committee. Any changes in election of Earnings Crediting Options must be in
whole percentages.

Notwithstanding any other provision in this Plan, if a Participant is or may be
subject to Section 16 of the Securities Exchange Act of 1934 (the “Act”) and
Rule 16b-3, such Participant may change his or her Earnings Crediting Options
into or out of Company common stock only if the Committee, in its sole
discretion, finds that such Participant’s change of Earnings Crediting Options
into or out of Company common stock is entitled to the exemption benefits of
Rule 16b-3(f) or other exemptive rules under Section 16 of the Act. In addition,
whenever the Company has imposed a moratorium on trading in Company common
stock, such moratorium shall apply to the changing of Earning Crediting Options
into or out of Company common stock under this Plan to the extent attributable
to then existing Account balances; a Participant shall still be permitted to
change allocations with respect to future deferrals.

6.5 Interest on Accounts. Notwithstanding any other provision of the Plan, a
Participant’s Accounts shall be credited with interest, as follows:

(a) If a Participant does not designate an Earnings Crediting Option for an
Account while employed with an Employer, such Account shall be credited with
interest, compounded daily, at the prevailing money market rate designated by
the Committee.

(b) Except as provided in this Section 6.5(b), following a Participant’s
Retirement, the Participant’s Accounts will no longer be credited according to
Section 6.2. Instead, the Participant’s Accounts will be credited with one
hundred fifteen percent (115%) of the Declared Rate which is applicable for that
calendar year, compounded annually. However, if a Participant has elected to
receive annual installments of his or her retirement benefit paid out as
provided

 

-12-



--------------------------------------------------------------------------------

under Section 7.2(a), such Participant’s Accounts will continue to be credited
in accordance with Section 6.2. If a Participant receiving annual installment
payments as provided under Section 7.2(a) dies before all of the installment
payments have been made to him or her, after the Participant’s death the
Participant’s Accounts will continue to be credited in accordance with
Section 6.2 in accordance with the Earnings Crediting Options elected by the
Participant’s Beneficiary (unless and until changed by the beneficiary, the
Earnings Crediting Options in effect at the time of the Participant’s death
shall remain in effect).

6.6 Valuation of Accounts. The value of a Participant’s Accounts as of any date
shall equal the amounts theretofore credited to such Accounts, including any
earnings and losses deemed to be earned on such Accounts in accordance with
Section 6.2 through the day preceding such date, less the amounts theretofore
distributed from such Accounts.

6.7 Statement of Accounts. The Committee shall provide or make available to each
Participant, not less frequently than annually, a statement in such form as the
Committee deems desirable setting forth the balance standing to the credit of
the Participant in his or her Accounts.

6.8 Distribution of Accounts. Any distribution made to or on behalf of a
Participant in an amount which is less than the entire balance of his or her
Accounts shall be made pro rata from each of the Earnings Crediting Options to
which such Accounts are then allocated, unless another manner of allocation is
approved by the Committee in its discretion.

6.9 Vesting of Accounts. Each Participant shall be one hundred percent
(100%) vested at all times in the amounts credited to such Participant’s
Deferral Commitment Account. A Participant’s interest in any credit to his or
her 401(k) Restoration Account or his or her Profit Sharing Restoration Account
and earnings thereon, respectively, shall vest at the same rate and at the same
time as vesting occurs under the Tax-Qualified Plan with respect to “Matching
Contributions” under the Tax-Qualified Plan and Profit Sharing Contributions,
respectively.

 

-13-



--------------------------------------------------------------------------------

ARTICLE 7

BENEFITS TO PARTICIPANTS

7.1 Distributions Generally.

(a) Deferral Commitment Accounts. For each Plan Year that a Participant has a
Deferral Commitment in effect, the Participant may elect in the Enrollment
Agreement for such Plan Year to have his or her related Deferral Commitment
Account attributable to such Deferral Commitment further credited to a Normal
Distribution Account or an In-Service Distribution Account. In addition, the
Participant may make such further distribution elections on such Enrollment
Agreement as are available under the Plan. A Participant may make a different
distribution election each Plan Year with respect to his or her Deferral
Commitment Account for such Plan Year. In the absence of a timely election by a
Participant, the distribution election(s) made by the Participant in his or her
most recently filed Enrollment Agreement shall continue in effect.

(b) 401(k) Restoration and Profit Sharing Restoration Accounts. A Participant’s
401(k) Restoration Account and Profit Sharing Restoration Account for a Plan
Year shall be further credited to his or her Normal Distribution Account for
such Plan Year, for distribution in accordance with Section 7.2. For each Plan
Year that amounts are credited to a Participant’s 401(k) Restoration Account
and/or Profit Sharing Restoration Account, the Participant may file an
Enrollment Agreement with the Committee pursuant to which he or he may elect any
of the distribution options available under Section 7.2. If a Participant does
not have an Enrollment Agreement on file with the Committee with respect to
amounts credited to his or her 401(k) Restoration Account and/or Profit Sharing
Restoration Account for a Plan Year, then such Participant shall be deemed to
have elected to have his or her Normal Distribution Account with respect to such
amounts distributed in a lump sum within thirty days following the date that is
six months following the Participant’s Termination Date.

Notwithstanding anything contained herein to the contrary, an Eligible Employee
who has not previously made a Deferral Commitment nor had an amount credited to
his or her

 

-14-



--------------------------------------------------------------------------------

401(k) Restoration Account and/or Profit Sharing Restoration Account may file an
Enrollment Agreement before the first Plan Year for which his or her 401(k)
Restoration Account and/or Profit Sharing Restoration Account is credited with
an amount in accordance with Section 5.2 and/or 5.3 in order to elect the Normal
Retirement Account distribution options available with respect to such Accounts;
provided, however, that there is no assurance that an Employee who files an
Enrollment Agreement shall be entitled to a credit to his or her 401(k)
Restoration Account and/or Profit Sharing Restoration Account. If an Eligible
Employee does not file an Enrollment Agreement before the first Plan Year for
which a credit is made to his or her 401(k) Restoration Account and/or Profit
Sharing Restoration Account, then his or her Normal Retirement Account
attributable to credits for such first Plan Year shall be distributed in a lump
sum within thirty business days following the date that is six months following
the Participant’s Termination Date.

7.2 Distribution of Normal Distribution Accounts.

(a) Following Termination of Service Due to Retirement. If a Participant
terminates Service with the Employer on account of his or her Retirement, the
Participant’s Normal Distribution Accounts shall be distributed in (i) a lump
sum or (ii) annual installment payments over two (2) to twenty (20) years, as
elected by the Participant on an election form prescribed by the Committee and
filed at the time such Participant files an Enrollment Agreement with respect to
such Account. If a Participant fails to make a distribution election with
respect to a Normal Distribution Account, such Account shall be distributed in a
lump sum within thirty business days following the date that is six months
following the Participant’s Termination Date.

A Participant may elect in such election form to have the lump sum or annual
installment payments which are payable following Retirement commence in January
of the year following Retirement or in January of any year that is not more than
then two (2) years following Retirement; provided, however, that, distribution
to a Participant shall, if later than the date elected by the Participant, be
made within thirty business days following the date that is six months after the
date of such Participant’s separation from Service. A Participant who elects

 

-15-



--------------------------------------------------------------------------------

annual installments with respect to a Normal Distribution Account shall, at the
time such Participant files an Enrollment Agreement, select the method of
determining the installment payment amounts. The available methods are as
follows:

(i) The Fractional Method. The initial installment payment shall be in an amount
equal to (a) the value of the particular Account as of the last business day of
the month preceding the date of payment, divided by (b) the number of annual
installment payments elected by the Participant. The remaining annual
installments shall be paid in January of each succeeding year in an amount equal
to (A) the value of such Account as of December 31 of the immediately preceding
year, divided by (B) the number of installments remaining. In accordance with
Sections 6.2 and 6.5, the Participant’s Normal Distribution Account will
continue to be credited in accordance with Section 6.2.

(ii) The Amortized Method. Annual installment payment amounts shall be
calculated by amortizing the Account balance, in approximately level payments of
principal and earnings, based on a rate equal to one hundred fifteen percent
(115%) of the Declared Rate established for the year payments are to begin,
compounded annually. After the initial installment payment, the remaining annual
installments shall be paid in January of each succeeding year. Annual
installment payment amounts shall be redetermined as of December 31 of the year
prior to payment. In accordance with Sections 6.2 and 6.5, the Participant’s
Normal Distribution Accounts will no longer be credited according to
Section 6.2. Instead, the Participant’s Normal Distribution Account will be
credited with one-hundred fifteen percent (115%) of the Declared Rate for each
calendar year, compounded annually.

A Participant may file a new election for payment of any of his or her Normal
Distribution Accounts, which will supersede his or her original election, at any
time more than twelve (12) months preceding his or her Retirement; provided,
however, that, except as set forth in Section 7.4, no such new election shall be
effective unless the first payment with respect to

 

-16-



--------------------------------------------------------------------------------

such new election is deferred for a period of not less than five (5) years after
the date payment would have been made had such new election not been filed. Any
subsequent election which is made less than twelve (12) months prior to
Retirement will be null and void, and the Participant’s next preceding timely
election will be reinstated. A change in the method of determining installment
payments between the Fractional Method and the Amortized Method described below
shall be considered a new election.

(b) Distribution Following Termination of Service Other Than Due to Retirement.
If a Participant terminates Service with the Employer prior to the earliest date
on which he or she is eligible for Retirement, other than on account of his or
her death, the Participant’s Normal Distribution Account shall be distributed in
a lump sum in January of the year following the Participant’s Termination Date
or, if later, within thirty business days following the date that is six months
after the date of such Participant’s separation from Service.

(c) Distribution if Participant Dies Before Payments Have Commenced. If a
Participant dies before distribution of his or her Normal Distribution Account
has been paid or commences, such Normal Distribution Account shall be
distributed in accordance with Article 8 (Survivor Benefits).

(d) Distribution if Participant Dies After Payments Have Commenced. If a
Participant dies after the commencement of his or her Normal Distribution
Account, the Company will continue to pay to the Participant’s Beneficiary the
remaining installments of any such benefit that would have been paid to the
Participant had the Participant survived.

7.3 Distribution of In-Service Distribution Accounts. A Participant may elect to
defer all or a portion of his or her Deferral Commitment for a Plan Year into an
In-Service Distribution Account and receive distributions from such In-Service
Distribution Account prior to termination of Service (“In-Service Distribution”)
subject to the following restrictions:

(a) Timing of Election. The election to receive an In-Service Distribution from
an In-Service Distribution Account must be made prior to the commencement of the
period in which the related deferred Base Salary and/or Bonuses are to be
earned.

 

-17-



--------------------------------------------------------------------------------

(b) Amount of Withdrawal. The entire In-Service Distribution Account must be
paid out at the time and in the form elected by the Participant when the
In-Service Distribution Account is established.

(c) Timing and Form of In-Service Distribution. An In-Service Distribution of an
In-Service Distribution Account shall be paid in (i) a single lump sum or
(ii) annual installments over two (2) to four (4) years, computed in the same
manner as set forth in Section 7.2(a). Such In-Service Distribution shall
commence at the time elected by the Participant in the election form in which
the In-Service Distribution Account is elected; provided, however, that in no
event shall distribution of an In-Service Distribution Account be made or
commence prior to the completion of three (3) Plan Years following the start of
deferrals into such In-Service Distribution Account. If a Participant elects to
receive his or her In-Service Distribution in annual installments, the
Participant’s In-Service Distribution Account will continue to be credited with
earnings in accordance with Section 6.2. Notwithstanding anything contained
herein to the contrary, a Participant may file a new election with respect to
the time and/or form of payment of an In-Service Distribution Account, which
will supersede his or her prior election with respect to such In-Service
Distribution Account, at any time more than twelve (12) months preceding the
date on which distribution of such In-Service Distribution Account would be made
or commence if not for the new election; provided, however, that, except as set
forth in Section 7.4, no such new election shall be effective unless
distribution thereunder is made or commences to be made no earlier than five
(5) years after the date distribution would have been made or commenced had such
new election not been filed.

If a Participant terminates employment with the Company after installment
distribution of his or her In-Service Distribution Account has commenced
(regardless of the reason for such termination), such installments shall
continue to be made in accordance with the Participant’s election to the
Participant or, in the event of the Participant’s death, to his or her
Beneficiary. If a Participant terminates employment with the Company before
installment distribution of his or her In-Service Distribution Account has
commenced, the balance of the

 

-18-



--------------------------------------------------------------------------------

Participant’s In-Service Distribution Account shall, notwithstanding the
Participant’s election, be paid out in January of the year following such
termination of Service in a lump sum or, if later, within thirty business days
following the date that is six months after the date of such Participant’s
separation from Service; provided, however, that if the Participant incurs a
separation from Service due to Retirement, then his or her In-Service
Distribution Account shall, notwithstanding the Participant’s election, be paid
out in the same form and at the same time as set forth in his or her
corresponding Normal Distribution Account election. For purposes of the
foregoing, a Participant’s corresponding Normal Distribution Account election
refers to the distribution election made (or deemed made) by the Participant for
his Normal Distribution Account that is established (or deemed established) for
the same year in which the related In-Service Distribution Account of the
Participant is established.

7.4 Amendment of Deferral Elections Pursuant to IRS Notice 2006-79 and Notice
2007-86. Notwithstanding anything contained in the Plan to the contrary, a
Participant shall be permitted to change any election under the Plan as to the
time and/or form of payment to the extent permitted by IRS Notice 2006-79 and/or
Notice 2007-86 by filing a change of election with the Administrator at such
time and in such form as the Administrator may permit, but in any event such
change of election must be filed with the Administrator by no later than
December 31, 2008. Any such change of election filed by December 31, 2007 may
apply only to amounts that would not otherwise be payable during 2007 and may
not cause an amount to be paid in 2007 that would not otherwise have been paid
in 2007. With respect to a change of election made during 2008, the election
shall only apply to amounts that would not otherwise be payable in 2008 and may
not cause an amount to be paid in 2008 that would not otherwise be payable in
2008.

 

-19-



--------------------------------------------------------------------------------

ARTICLE 8

SURVIVOR BENEFITS

If a Participant dies after reaching Retirement eligibility but before
commencement of payment of retirement benefits with respect to his or her Normal
Distribution Accounts, the Employer shall pay to the Participant’s Beneficiary
such Account balances. Payments shall be made or commence within sixty (60) days
after the Participant’s death, irrespective of when retirement benefits would
have commenced if the Participant had survived. Such payments shall be made in
accordance with the method of payment the Participant elects in the designation
of form of retirement benefit payments for, and in accordance with the terms and
conditions applicable to, his or her Normal Distribution Accounts.

If a Participant dies before reaching Retirement eligibility and before
commencement of payment of termination benefits with respect to his or her
Normal Distribution Accounts, the Employer shall pay to the Participant’s
Beneficiary such Account balances. Payments shall be made or commence within
sixty (60) days after the Participant’s death, irrespective of when benefits
would have commenced if the Participant had survived. Such payments shall be
made in accordance with the method of payment the Participant elected in the
designation of form of survivor benefit payments for his or her Normal
Distribution Accounts. The available forms of payment of survivor benefits for
Participants who have not reached Retirement eligibility are (a) lump sum or
(b) annual installments over 3, 5 or 10 years which shall be computed in the
same manner as set forth in Section 7.2(a). If a Participant elects annual
installments, after the initial annual installment payment, the remaining annual
installments shall be paid in January of each succeeding year. Notwithstanding
anything contained in the Plan to the contrary, a Participant may at any time
file a new election with respect to the form of payment of any survivor
benefits, which will supersede his or her prior election with respect to the
form of payment of such benefits, provided that, except as set forth in
Section 7.4, no such new election shall be effective (and any such attempted
election shall be void) unless it is filed more than twelve (12) months
preceding the date of the Participant’s death.

 

-20-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, and irrespective of the Participant’s election,
if the aggregate amount payable as a survivor benefit is less than the
applicable dollar limit under Section 402(g)(1)(B) of the Code, then such
benefits shall be paid in a lump sum. If no election is made, survivor benefits
shall be paid out in a lump sum.

ARTICLE 9

EMERGENCY BENEFIT

In the event that the Committee, upon written request of a Participant,
determines, in its sole discretion, that the Participant has suffered an
unforeseeable financial emergency, the Company shall pay to the Participant, as
soon as practicable following such determination, an amount necessary to meet
the emergency, after deducting any and all taxes as may be required to be
withheld pursuant to Section 12.6 (the “Emergency Benefit”). For purposes of the
Plan, an unforeseeable financial emergency means a severe financial hardship to
the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse or a dependent (as defined in Section 152 of the Code,
without regard to Section 152(b)(1), (b)(2) and (d)(1)(B) thereof) of the
Participant, loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster), or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, as determined by the Committee subject to
applicable law. The need to pay funeral expenses of a spouse, a beneficiary or a
dependent (as defined above) may also constitute an unforeseeable financial
emergency. The amount distributed with respect to an emergency may not exceed
the amount necessary to satisfy such emergency plus an amount necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). Cash needs arising from foreseeable
events

 

-21-



--------------------------------------------------------------------------------

such as the purchase of a house or education expenses for children shall not be
considered to be the result of an unforeseeable financial emergency.

Notwithstanding anything in this Plan to the contrary, a Participant who
receives an Emergency Benefit in any Plan Year shall not be entitled to make any
further deferrals for the remainder of such Plan Year.

ARTICLE 10

SETTLEMENT AND VALUATION DATES

10.1 Settlement and Valuation Dates. Except as otherwise provided in the Plan,
lump sum payments or the commencement of annual installment payments will occur
on a “Settlement Date” within 30 days after the end of the calendar quarter in
which a Participant becomes entitled to receive benefits. Except as otherwise
provided in the Plan, the “Valuation Date” which will be used to value the
Participant’s Account will be the last day of the preceding month before the
“Settlement Date.” For example, a lump sum payment made at the end of January
will be based on the Participant’s Account balance as of the preceding
December 31. Annual installment payments shall be made on or about the same date
each year during the installment payment period.

ARTICLE 11

CLAIM PROCEDURES

11.1 Submission of Claim. An Employee, Participant, Beneficiary or other person
who believes that he or she has been denied a benefit under the Plan to which he
or she is entitled (hereinafter referred to as a “Claimant”) may file a written
request for such benefit with the Committee. The request must be addressed to
the “Committee of the Executive Deferred Compensation Plan” and delivered to the
General Counsel of the Company.

11.2 Notice of Denial of Claim. If a claim for benefits under this Plan is
denied in whole or in part, the Committee shall provide notice to the claimant
in writing of the denial

 

-22-



--------------------------------------------------------------------------------

within ninety (90) days after the Committee’s receipt of the claim. However, if
special circumstances require an extension of time for processing the initial
claim, a written notice of the extension and the reason therefore shall be
furnished to the Claimant before the end of the initial ninety (90) day period.
In no event shall such extension exceed ninety (90) days. The notice shall be
written in a manner calculated to be understood by the Claimant and shall
include:

(a) the specific reason or reasons for the denial;

(b) specific reference to the pertinent Plan provisions on which the denial is
based;

(c) a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) a statement that any appeal of the denial must be made by providing to the
Committee, within sixty (60) days after receipt of the notice of denial, written
notice of such appeal, such notice to include a full description of the
pertinent issues and the basis of the claim. If the Claimant fails to appeal
such denial to the Committee in writing within the prescribed period of time,
the Committee’s adverse determination shall be final, binding and conclusive.

11.3 Review of Denial of Claim. If the Committee receives from a Claimant,
within the prescribed period of time, a notice of an appeal of the denial of a
claim for a benefit, such notice and all relevant materials shall immediately be
submitted to the Compensation & Organization Committee of the Board. The
Compensation & Organization Committee’s decision on review shall be made within
sixty (60) days of receipt of request for review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered as soon as possible, but not later than one-hundred twenty (120) days
after receipt of the request for review. If such extension of time is required,
written notice of the extension shall be furnished to the Claimant before the
end of the original sixty (60) day period. The decision on review shall be made
in writing, shall be written in a manner calculated to be understood by the
Claimant, and shall include:

(a) the specific reason or reasons for the denial;

(b) specific references to the provisions of the Plan on which the denial is
based;

 

-23-



--------------------------------------------------------------------------------

(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information which (i) was relied upon by the Compensation & Organization
Committee in making its decision, or (ii) was submitted, considered or generated
in the course of such Committee’s decision, without regard to whether such
instrument was actually relied upon by such Committee in making its decision.

If the decision on review is not furnished within the time specified above, the
claim shall be deemed denied on review.

ARTICLE 12

MISCELLANEOUS

12.1 Amendment or Termination. The Plan may be amended, suspended, discontinued
or terminated at any time by the Board, or by any other committee or entity
authorized by the Board; provided, however, that no such amendment, suspension,
discontinuance or termination shall reduce or in any manner adversely affect the
rights of any Participant with respect to benefits that are payable or may
become payable under the Plan based upon the balance of the Participant’s
Account as of the effective date of such amendment, suspension, discontinuance
or termination unless any such action is taken in order for the Plan to comply
with the requirements of Section 409A of the Code or any other law and to carry
out the intent and purposes of the Plan. Upon termination of the Plan, the Board
may distribute all Accounts in accordance with Treasury Regulation
§1.409A-3(j)(4)(ix).

12.2 Designation of Beneficiary. Each Participant may designate a Beneficiary or
Beneficiaries (which Beneficiary may be an entity other than a natural person)
to receive any payments which may be made following the Participant’s death.
Such designation may be changed or canceled at any time without the consent of
any such Beneficiary. Any such designation, change or cancellation must be made
in a form approved by the Committee and shall not be effective until received by
the Committee, or its designee. If no Beneficiary has

 

-24-



--------------------------------------------------------------------------------

been named, or the designated Beneficiary or Beneficiaries shall have
predeceased the Participant, the Beneficiary shall be the Participant’s estate.

12.3 Limitation of Participant’s Right. Nothing in this Plan shall be construed
as conferring upon any Participant any right to continue in the employment of
the Employer, nor shall it interfere with the rights of the Employer to
terminate the employment of any Participant and/or take any personnel action
affecting any Participant without regard to the effect which such action may
have upon such Participant as a recipient or prospective recipient of benefits
under the Plan.

12.4 Obligations to Employer. If a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Employer, then the Employer may offset such amount owed to it
against the amount of benefits otherwise distributable. Such determination shall
be made by the Committee.

12.5 Nonalienation of Benefits. Except as expressly provided herein, no
Participant or Beneficiary shall have the power or right to transfer otherwise
than by will or the laws of descent and distribution, alienate, or otherwise
encumber the Participant’s interest under the Plan. The Company’s obligations
under this Plan are not assignable or transferable except to (a) a corporation
which acquires all or substantially all of the Company’s assets or (b) any
corporation into which the Company may be merged or consolidated. The provisions
of the Plan shall inure to the benefit of each Participant and the Participant’s
Beneficiaries, heirs, executors, administrators or successors in interest.
Notwithstanding the foregoing or anything contained in the Plan to the contrary,
distribution of a Participant’s Account may be accelerated to the extent
necessary to fulfill a domestic relations order (as defined in
Section 414(p)(1)(B) of the Code).

12.6 Withholding Taxes. The Company may make such provisions and take such
actions as it may deem necessary or appropriate for the withholding of any taxes
which the Company is required by any law or regulation of any governmental
authority, whether Federal, state or local, to withhold in connection with any
benefits under the Plan, including, but not

 

-25-



--------------------------------------------------------------------------------

limited to, (a) the withholding of appropriate sums from any amount otherwise
payable to the Participant (or his or her Beneficiary) or (b) making
arrangements with the Participant prior to any deferral or any payments from the
Plan for payment of all such Federal, State or local taxes that are required to
be withheld. Each Participant, however, shall be responsible for the payment of
all individual tax liabilities relating to any such benefits.

12.7 Use of Electronic Media. Any form, notice or other communication specified
under the Plan may, in the discretion of the Committee, be provided and accepted
in any electronic or telephonic medium acceptable to the Committee, including
without limitation, via email or over the Internet.

12.8 Trust Fund. The employer shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Company may establish
one or more trusts, with such trustees as the Board of Directors or the
Committee may approve, for the purpose of providing for the payment of such
benefits. Such trust or trusts may be irrevocable, but the assets thereof shall
be subject to the claims of the Company’s creditors. To the extent any benefits
provided under the Plan are actually paid from any such trust, the Employer
shall have no further obligation with respect thereto, but to the extent not so
paid, such benefits shall remain the obligation of, and shall be paid by, the
Employer.

12.9 Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
plan of deferred compensation for Participants. Benefits payable hereunder shall
be payable out of the general assets of the company, and no segregation of any
assets whatsoever for such benefits shall be made. With respect to any payments
not yet made to a Participant, nothing contained herein shall give any such
participant any rights that are greater than those of a general creditor of the
Company.

12.10 Severability. If a provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

 

-26-



--------------------------------------------------------------------------------

12.11 Governing Law. The plan shall be construed in accordance with and governed
by the laws of the State of New Jersey, without reference to the principles of
conflict laws.

12.12 Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in the construction of the provisions of the Plan.

12.13 Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

12.14 Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand delivered or
sent by registered or certified mail, to the Committee or to such
representatives as the Committee may designate from time to time. Such notice
shall be deemed given as to the date of delivery or, if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification.

12.15 Arbitration. In the event that a Claimant’s claim is denied pursuant to
the procedure set forth in Article 12 hereof, any controversy or claim arising
out of or relating to this Plan shall be settled by binding arbitration in
Princeton, New Jersey, in accordance with the Employment Dispute Resolution
Rules of the American Arbitration Association. The parties shall seek to agree
upon appointment of the arbitrator and the arbitration procedures. If the
parties are unable to reach an agreement, a single arbitrator shall be appointed
pursuant to the AAA Employment Dispute Resolution Rules, and the arbitrator
shall determine the arbitration procedures. Any award pursuant to such
arbitration shall be included in a written decision which shall state the legal
and factual reasons upon which the award was based, including all the elements
involved in the calculation of any award of damages. Any such award shall be
deemed final and binding and may be entered and enforced in any state or federal
court of competent jurisdiction. The arbitrator shall interpret the Plan in
accordance with the laws of New Jersey. Each party shall pay its own fees and
expenses incurred in any arbitration under this Plan.

 

-27-



--------------------------------------------------------------------------------

12.16 Section 409A Compliance. This Plan shall be interpreted to avoid any
penalty sanctions under Section 409A of the Code. If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Section 409A, then such benefit or payment shall be provided in
full at the earliest time thereafter when such sanctions will not be imposed.
For purposes of Section 409A of the Code, each payment made under this Plan
shall be treated as a separate payment. Except to the extent expressly permitted
by the Plan, in no event may a Participant, directly or indirectly, designate
the calendar year of payment.

[Signature Page Follows]

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed on this     
day of                     , 2008.

 

CHURCH & DWIGHT CO., INC.

By:

 

 

 

WITNESS:

 

 

-29-